DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/09/2021 have been fully considered but they are not persuasive.
The Applicant asserts on page(s) 8 of the Response:
	One of ordinary skill in the art would understand “steering mechanism is configured to deflect” to 	have a sufficiently definite meaning as detailed in MPEP 2181 and throughout associated legal precedent. 	The terms are well established and commonly known and accepted. Further, the Office action makes no 	claims as to why one of ordinary skill in the art would not come to this determination. As a result, the 	Applicant requests that 35 U.S.C. 112 not be applied to “steering mechanism is configured to deflect” as 	detailed in the Office action.
In response, the Examiner respectfully disagrees because the means-for language used by the Applicant triggers a legitimate evaluation under 112(f).  The limitation, “a steering mechanism” does not clearly define any structural element(s) and thus the definition given in the Specification is fairly associated with the claim limitation.

The Applicant asserts on page(s) 9 of the Response:
At no point does the Office action state any reason that one of ordinary skill in the art would not understand how a planarity member, as described within the application, would be configured to maintain the distal portion of the catheter shaft within a plane when the distal portion of the catheter shaft is 
In response, the Examiner respectfully notes this explanation and withdraws the rejection under 112b.

The Applicant asserts on page(s) 10-11 of the Response:
In regards to claim 1, the Office action states, “Govari discloses a composite planarity member for a medical device (1:16, “medical probe”) comprising: a planarity member (Figs. 1 and 2 show a “composite planar member’); and a tracking sensor coupled to the planarity member (6:35-50: “sensor coil 10”).” However, the Office action cites no actual portion of Govari that discloses or claims to disclose a planarity member as used within claim 1. The Office action does not point to any portion of Govari as disclosing a planarity member. Additionally, the Office action cites no actual portion of Figs. 1 and 2 that shows the supposed “composite planarity member,” thus forcing the Applicant to guess as to which portion of the claimed Figures discloses this feature. As the Office action is silent as to any actual arguments regarding Govari or particular features that are claimed to cover the pending claims, the Applicant will make several assumptions. The Applicant assumes that the Office action is referring to the “coil assembly 30” of Govari as disclosing the limitations of claim 1. However, no arguments are made as to why this assembly would cover the claim limitations. Additionally, as 
In response, the Examiner respectfully disagrees.  Govari clearly teaches in Figures 1 and 2, a “composite planarity member”, by showing that when “sensor coil 10” is displayed in an exploded view, each “layer 18” of the “sensor coil 10” is a piece of a composite.  Each “layer 18” can be considered a planarity member because it possesses a planar shape.  There is no confusion that one of ordinary skill in the art, with a broad and reasonable interpretation of “composite planarity member”, would see that Govari provides a visual teaching on such a limitation.

The Applicant asserts on page(s) 11-12 of the Response:
	As seen above, and throughout the reference, Govari details a coil assembly designed to not 	restrict the flexibility of a catheter or interfere with the operation of the catheter. As the teachings of Govari 	disclose a sensor assembly designed to not restrict the flexibility of a catheter and to further not 	substantially interfere with the operations of a catheter, any modifications made to the sensor assembly to 	make the assembly perform adverse to these statements would render the sensor assembly unfit for its 	stated purpose and any improvements discussed therein. The Office action cites no portion of Govari that 	would disclose the limitations of pending claim 1 and as seen above, Govari teaches away from the 	limitations of the claim. As a result, Govari does not disclose, teach, or suggest to one of ordinary skill in 	the art the limitations of claim 1.
In response, the Examiner respectfully disagrees that with the Applicant’s reading of Govari’s statement concerning the flexibility of the catheter.  The Applicant appears to be arguing that because Govari favors preserving the flexibility of the catheter, any modification to the catheter that would not preserve flexibility, would render the .

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient 
Claim element(s):
1.	steering mechanism is configured to deflect (claim 19)
is/are a means (or step) plus function limitation that invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function:
1.	deflect (claim 19)
Applicant is required to:
(a) Amend the claim so that the claim limitation will no longer be a means (or step) plus function limitation under 35 U.S.C. 112(f); or
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant is required to clarify the record by either:
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 19 and 20, the “steering mechanism” is indefinite as per 112(f) above.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 19 and 20, the “steering mechanism” is indefinite as per 112(f) above.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8, 11, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Govari (US 6201387, of record).
Regarding claim 1, Govari discloses a composite planarity member for a medical device (1:16, “medical probe”) comprising: a planarity member, wherein the planarity member is configured to maintain a planarity of the medical device (Figs. 1 and 2 show a “composite planar member”); and a tracking sensor coupled to the planarity member (6:35-50: “sensor coil 10”).
Regarding claim 2, Govari discloses that the tracking sensor comprises a flat coil (6:50-51, “flat piece”).
Regarding claim 3, Govari discloses that the flat coil comprises an electrical trace (7:1, “photolithographic coils 32”).
Regarding claim 4, Govari discloses that the flat coil further comprises a first trace layer and a second trace layer (Fig. 2 shows traces for each “layer 18”).
Regarding claim 5, Govari discloses that the flat coil further comprises a micro-via and wherein the micro-via electrically couples the first trace layer to the second trace layer (6:61-62, “Spirals 12 of different layers are connected at vias 22, as is known in the art”).
Regarding claim 6, Govari discloses that the flat coil further comprises a first coil connection pad and a second coil connection pad and wherein the micro-via is disposed between (Fig. 2 shows first and second layers of substrate which constitute as a coil connection pad, a via being disposed between two layers of the substrate).
Regarding claim 7, Govari discloses that the second trace layer overlays the first trace layer (Fig. 2, 6:39, “plurality of layers 18”).
Regarding claim 8, Govari discloses that the first trace layer comprises at least two rectangularly shaped portions and wherein the second trace layer comprises at least two rectangularly shaped portions (Fig. 2 shows rectangularly shaped portions, 6:39, “plurality of layers 18”).
Regarding claim 11, Govari discloses a third trace layer, wherein the third trace layer is configured to electrically couple the flat coil to a proximal end of the composite planarity member.
Regarding claim 12, Govari discloses that the planarity member comprises a non-susceptible material (6:43-44, “substrate 14 of an electrically insulating material” - the insulating material is not susceptible to conductivity).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Govari (US 6201387, of record), as applied to claim 8 above, in view of Guggenberger (US 2017/0035311, of record).
Regarding claim 9, Govari does not explicitly disclose a stiffener layer coupled to the planarity member.  However, Guggenberger teaches a stiffening element for use inside an element within a catheter ([0043]: “stiffening element 38”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the stiffening element of Guggenberger to the member of Govari, as to provide a common manner of adding rigidity to a planar structure.
Regarding claim 10, Govari does not explicitly disclose that the stiffener layer comprises a window and a pair of conductive members coupled to the flat coil within the window.  However, Guggenberger teaches a stiffening element for use inside an element within a catheter ([0043]: “stiffening element 38”).  One having ordinary skill would have appreciated that a stiffening element may be structurally molded to a number of shapes including a window.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the stiffening element of Guggenberger to the member of Govari, as to provide a common manner of adding rigidity to a planar structure.

Claim(s) 13-20 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Govari (US 6201387, of record) in view of Verard (US 2004/0097805, of record).
Regarding claim 13, Govari discloses a catheter (8:4, “Fig. 7 shows a catheter 70”); a catheter body comprising a lumen (8:10, “insertion tube 74”); and a composite planarity member comprising a planarity member and a flat coil coupled to the planarity member, wherein (8:8-10, “Coil assembly 72 is preferably a miniature assembly, similar to assembly 30 or 31”).  Govari does not explicitly disclose a tip electrode that is coupled to the catheter.  However, Verard teaches a tracked catheter ([0080]: “electromagnetic tracking system 44”) that has a tip electrode ([0088]: “catheter 52 further includes electrode conductors 126 and an electrode tip ring 128”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the tip electrode of Verard to the catheter of Govari, as to provide additional physiological sensors near the catheter’s tip.
Regarding claim 14, Govari discloses a sensor disposed within the ulmen of the catheter body (8:8-10, “Coil assembly 72 is preferably a miniature assembly, similar to assembly 30 or 31”).
Regarding claim 15, Govari discloses that the sensor is disposed off a longitudinal axis of the catheter body (Fig. 7: “assembly 72” is off the longitudinal axis).
Regarding claim 16, Govari discloses that the sensor is a coil (6:35, “sensor coil 10”).
Regarding claim 17, Govari does not explicitly disclose at least one ring electrode coupled to an outer surface of the catheter body.  However, Verard teaches a tracked catheter ([0080]: “electromagnetic tracking system 44”) that has a ring electrode at its tip ([0088]: “catheter 52 further includes electrode conductors 126 and an electrode tip ring 128”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the tip electrode of Verard to the catheter of Govari, as to provide additional specialized physiological sensors near the catheter’s tip.
Regarding claims 18 and 20, Govari discloses that a tracking sensor comprises a flat coil (6:50-51, “flat piece”).
(8:4, “Fig. 7 shows a catheter 70”) comprising: a catheter body comprising a lumen (8:10, “insertion tube 74”); a composite planarity member comprising a planarity member and a tracking sensor coupled to the planarity member, wherein the composite planarity member is disposed in the distal portion and within the lumen of the catheter body, wherein the composite planarity member is configured to maintain the distal portion of the catheter shaft within a plane when the distal portion of the catheter shaft is deflected (Fig. 7; 8:8-10, “Coil assembly 72 is preferably a miniature assembly, similar to assembly 30 or 31”).  Govari does not explicitly disclose a tip electrode that is coupled to the catheter, or a steering mechanism that is configured to deflect a distal portion of the catheter body.  However, Verard teaches a steered ([0072]: “catheter 54 is also generally a steerable catheter”) and tracked catheter ([0080]: “electromagnetic tracking system 44”) that has a tip electrode ([0088]: “catheter 52 further includes electrode conductors 126 and an electrode tip ring 128”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the steering and the tip electrode of Verard to the catheter of Govari, as to provide physiological sensors to a navigated catheter.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason M Ip whose telephone number is (571) 270-5387.  The examiner can normally be reached on Monday - Friday 9a-5p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M IP/Primary Examiner, Art Unit 3793